Case 8:15-cv-02787-EAK-AEP Document 515 Filed 11/13/18 Page 1 of 6 PageID 9127




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

ANGELA W. DEBOSE,

       Plaintiff,

 v.                                                Case No.: 8:15-cv-2787-EAK-AEP

 UNIVERSITY OF SOUTH FLORIDA
 BOARD    OF  TRUSTEES   AND
 ELLUCIAN COMPANY, L.P.,

       Defendants.

                                        ORDER

       On October 19, 2018, the Court entered an Order denying in toto Plaintiffs

 request for an award for a reasonable attorney's fee because a pro se plaintiff, as a

 matter of law, cannot recover an attorney's fee for representing herself. (Doc. 499).

 Currently before the Court is Plaintiffs motion for reconsideration and clarification

 of that Order ("Motion") (Doc. 501 ). Defendant, the University of South Florida

 Board of Trustees ("USFBOT"), opposes the Motion. (Doc. 510). Plaintiffs

 Motion is GRANTED IN PART AND DENIED IN PART.

 I.    Plaintiff's Request for Reconsideration

       Plaintiff first requests that the Court reconsider its Order to the extent that she

 be awarded attorneys' fees for services rendered by her former counsel. In her fee

 motion, Plaintiff requested the Court tax as costs against USFBOT $30,952.00 for

 amounts paid by Plaintiff to her former counsel. (Doc. 472). The Court denied
Case 8:15-cv-02787-EAK-AEP Document 515 Filed 11/13/18 Page 2 of 6 PageID 9128

                                                  Case No.: 8:15-cv-2787-EAK-AEP

Plaintiffs request, as those expenditures are not properly recoverable as costs under

28 U.S.C. § 1920. (Doc. 499). Through the instant Motion, Plaintiff asserts that she

mistakenly believed this was "the proper way" to identify and recover those

expenditures. (Doc. 501 at 3). Plaintiff asks the Court to relieve her of her misstep

and "grant reimbursement of the costs incurred and paid to other attorneys," which

Plaintiff claims is evidenced by bank statements, receipts, and invoices attached to

her Motion, or, alternatively, "enlarge the time so that additional documentation

might be provided." Id. at 4.

       "Courts in this District recognize 'three grounds justifying reconsideration of

 an order: (1) an intervening change in controlling law; (2) the availability of new

 evidence; and (3) the need to correct clear error or manifest injustice."' Bussey-

 Morice v. Kennedy. No. 6:11-cv-970-CEM-GJK, 2018 WL 4091899, at *1 (M.D.

 Fla. Aug. 27, 2018) (quoting McGuire v. Ryland Grp., Inc., 497 F. Supp. 2d 1356,

 1358 (M.D. Fla. 2007); Montgomery v. Fla. First Fin. Grp., Inc., No. 6:06-cv-1639-

 GAP-KRS, 2007 WL 2096975, at * 1 (M.D. Fla. July 20, 2007)). To prevail on a

 motion for reconsideration, "the movant 'must demonstrate why the court should

 reconsider its prior decision and set forth facts or law of a strongly convincing nature

 to induce the court to reverse its prior decision.'" Id. (quoting Lacy v. BP, PLC, et

 al., No. ll-cv-21855-MGC, 2015 WL 11822160, at *1 (S.D. Fla. Nov. 4, 2015)).

 "Reconsideration of a previous order is an extraordinary measure and should be


                                            2
Case 8:15-cv-02787-EAK-AEP Document 515 Filed 11/13/18 Page 3 of 6 PageID 9129

                                                Case No.: 8:15-cv-2787-EAK-AEP

applied sparingly." Scelta v. Delicatessen Support Servs., Inc., 89 F. Supp. 2d 1311,

 1320 (M.D. Fla. 2000).

       Plaintiff has failed to satisfy the conditions for reconsideration.     When

Plaintiff submitted her fee motion, nothing precluded Plaintiff from providing the

Court with a detailed accounting of amounts paid to her former counsel. Now,

Plaintiffs request to submit that information and collect a fee award is out of time.

Fed. R. Civ. P. 54(d)(2)(B)(i) ("Unless a statute or a court order provides otherwise

... [a motion for attorneys' fees] must ... be filed no later than 14 days after the

entry of judgment[.]"); Horne v. Hamilton, Oh., 181 F.3d 101, 1999 WL 313902, at

 *1 (6th Cir. May 3, 1999) ("Numerous courts have applied Rule 54(d)(2)(B)'s

 fourteen day time limit to § 1988 motions for attorney's fees."). Moreover, even if

the Court were to consider Plaintiffs untimely submission, the bank statements,

 receipts, and invoices Plaintiff provides simply show the amounts paid to Plaintiffs

 former counsel. Plaintiffhas failed to provide any bases upon which to evaluate the

 work allegedly performed by her former counsel (e.g., attorney time records) or the

 reasonableness of her counsels' hourly rates (e.g., affidavits).    And the Court

 declines the invitation to enlarge the time in which Plaintiff may submit additional

 documentation.




                                          3
Case 8:15-cv-02787-EAK-AEP Document 515 Filed 11/13/18 Page 4 of 6 PageID 9130

                                                  Case No.: 8:15-cv-2787-EAK-AEP

II.    Plaintiff's Request for Clarification

       Plaintiff further requests that the Court clarify its denial of $112,500 in legal

assistant fees. In her fee motion, Plaintiff requested a total of$712,500. (Doc. 472).

$600,000 of that total amount was earmarked for services Plaintiff provided to

herself, and the remaining $112,500 was earmarked for "legal assistant" services

provided by Plaintiffs sister. (Doc. 473 at ,I3). The Court denied Plaintiffs fee

motion as to all amounts requested. (Doc. 499). Plaintiff now asks the Court to

 clarify whether, in denying her an attorney fee award, the Court intended to deny the

 $112,500 in legal assistant fees.

       "It is well-settled that, in a § 1988 [attorney's] fee request, time reasonably

 expended by legal assistants is recoverable."· Saleh v. Moore, 95 F. Supp. 2d 555,

 581 (E.D. Va. 2000), affd sub nom. Saleh v. Upadhyay. 11 F. App'x 241 (4th Cir.

 2001) (citing Spell v. McDaniel, 852 F.2d 762, 770 (4th Cir. 1988)); see also

 Missouri v. Jenkins by Agyei, 491 U.S. 274, 289 (1989) (affirming the district

 court's decision "to award separate compensation" to law clerks, paralegals, and

 recent law graduates at market rates as being "fully in accord with § 1988.").

 However, because fees for time expended by a legal assistant are recoverable as part

 of a reasonable attorney fee award, Plaintiff, a pro se litigant, is not entitled to

 recovery of those fees. See Kay v. Ehrler, 499 U.S. 432, 435-38 (1991); Cofield v.

 City of Atlanta, 648 F.2d 986, 987-988 (5th Cir. 1981); Hawkins v. 1115 Legal Serv.



                                           4
Case 8:15-cv-02787-EAK-AEP Document 515 Filed 11/13/18 Page 5 of 6 PageID 9131

                                                 Case No.: 8:15-cv-2787-EAK-AEP

Care, 163 F.3d 684, 694-95 (2d Cir. 1998); Smith v. Panera Bread, No. 0:08-cv-

60697-AJ, 2009 WL 10666948, at *1 (S.D. Fla. Mar. 23, 2009) (citing Stephens v.

U.S. Postal Service, No. 3:05-cv-120-TJC-TEM, 2006 WL 2729654, at* 1 (M.D.

Fla. Sept. 25, 2006)); Jones v. Mem'l Med. Ctr., Inc., No. 4:91-cv-00311-BAE, 1992

 WL 512343, at *3 (S.D. Ga. May 1, 1992) (citations omitted).

       Accordingly it is,

       ORDERED that Plaintiffs Motion for Reconsideration in Part and

 Clarification of the Order Denying Attorney's Fees (Doc. 501) is GRANTED IN

 PART AND DENIED IN PART as follows:

    1. Plaintiffs request for reconsideration of the Court's prior orde.r denying an

       award of attorneys' fees for time billed by Plaintiffs former counsel is

       DENIED.

    2. Plaintiffs request for clarification of the Court's prior order denying an award

       of attorneys' fees for amounts billed by Plaintiffs "legal assistant" is

       GRANTED to the extent that clarification has been provided.

       DONE and ORDERED in Chambers, in Tampa, Florida this                J;Zi/!-(Jf
 November, 2018.




                ___ ________ --'-                                                    ,,,

                                           5
Case 8:15-cv-02787-EAK-AEP Document 515 Filed 11/13/18 Page 6 of 6 PageID 9132

                                            Case No.: 8:15-cv-2787-EAK-AEP

 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                      6
